Citation Nr: 1706521	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-41 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include anxiety disorder, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

As reflected on the title page, the Board has recharacterized the issue on appeal to include any potentially relevant psychiatric claims raised in the record to include anxiety, depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disability to include anxiety disorder, depression, and PTSD.  During his October 2016 hearing, the Veteran testified that, during service he worked in the communication center and did communications for Special Forces.  He stated that he was exposed to the dead bodies of the Viet Cong that were killed in action.  He also described fear of enemy attack from being in convoy on the water.  The Veteran testified that during service he was sent to the Philippines for three months for anxiety and chest pains.  He argues that he continued treatment for his anxiety problem when he returned to that states and while in the Reserves.  

The Veteran's wife, who has known the Veteran since elementary, expressed during the hearing that the Veteran returned home from service "different."  She described him as withdrawn and guarded post service.  The Veteran argues that his psychiatric disability manifested in service and has continued since that time.  Alternatively, he argues that his current disability is related to his service-connected irritable bowel syndrome.  

The Veteran has not been afforded a VA examination in relation to his claim.  In light of the Veteran's contentions, lay statements and treatment records, the Board finds that a VA examination is needed.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issue.  

Furthermore, during his hearing, it was indicated that a portion of the Veteran's service treatment records may be missing, particularly treatment records from his three month treatment in the Philippines for anxiety.  On remand, an attempt to locate and associate these records with the file should be made.  Ongoing VA outpatient treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to obtain and associate with the record any outstanding service treatment records particularly records from the Veteran's hospitalization in the Philippines and any Reserve records.

2.  Obtain and associate with the file any outstanding VA treatment records to include records from the Tuscaloosa VAMC since April 2016.

3.  Schedule the Veteran for a VA examination to determine if he has an acquired psychiatric disability that is related to service and/or his service-connected irritable bowel syndrome.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine as to the following:

		a) Whether the Veteran manifests PTSD and, if so, identify the stressor(s) productive of PTSD including whether PTSD is due to fear of hostile military activity;

		b) identify all other diagnosed acquired psychiatric disorders manifested by the Veteran since service discharge even if currently asymptomatic; and

		c) provide opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance that any psychiatric disability, diagnosed on examination or in the record, had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected irritable bowel syndrome.

In providing these opinions, the examiner's attention is directed towards the testimony of the Veteran and his spouse during the October 2016 hearing as well as an April 1964 VA neuropsychiatric examination report which diagnosed anxiety reaction.

The examiner must reconcile any opinion with the lay statements and testimony of the Veteran and his spouse.

4.  Thereafter, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

